Grant, J.
(after stating the facts). While the bill is crudely drawn, the allegations and the prayer are sufficient to sustain the claim of the complainant as a lien or trust. The terms of the beneficiary certificate are not before us, and the proofs are inexcusably meagre, but it appears that the will and codicil were executed at the same time, and the purpose of Mr. Tilman is clear, viz., to charge his beneficiary with the payment of this debt out of the insurance money, or, in other words, to change his beneficiary, as to a portion of the insurance, to his creditor. This he had the right to do, unless prohibited by the rules of the association. The Ancient Order of United Workmen is a mutual benefit association, organized under the laws of this State. It is held that certificates in these associations partake of the nature of testamentary dispositions of property, and must be construed in the same manner as bequests by wills. Union Mutual Ass’n v. Montgomery, 70 Mich. 587, 595 (14 Am. St. Rep. 519). They may be disposed of by will under certain conditions. Grand Lodge A. O. U. W. v. Noll, 90 Mich. 37 (30 Am. St. Rep. 419). Their assignment is valid as a security. Metropolitan Life Ins. Co. v. O’Brien, 92 Mich. 584. The insured may change his beneficiary as often as he chooses. See authorities above cited.
Mr. Tilman was evidently aware, when he executed the will and codicil, that he was possessed of no other prop*191erty out of which this debt could be paid. He desired to secure it, and therefore provided that his beneficiary should receive the insurance money burdened with the obligation of the payment of this note, and that his creditor should at his death have a lien upon the fund for the amount due him. The insurance money did not belong to the estate. This bill was filed upon the theory that Mrs. Tilman had not received the money, for it asked for an injunction to restrain her from collecting it, and the association from paying it to her. Whether an injunction was issued does not appear. It does not appear either by the answer or proofs whether she has received it. Complainant was under no obligation to present his claim in the probate court. He was entitled to look to his security. We think that a court of equity is thé proper forum for the enforcement of his lien.
We are also of the opinion that complainant made out a prima facie case for relief. It appears conceded that the certificate of insurance is valid and in force. It was in defendant’s possession, and, if it prohibited Mr. Tilman from imposing this trust upon her, she should have produced it. There is evidence to show that, when complainant purchased the note, she understood the arrangement, knew that he purchased it upon the faith of the security, and by her silence assented to it. She presented the will for probate, and presumptively has taken the benefits of and title to the property under it.
The decree will be reversed, and decree entered in this court for complainant, with costs of both courts.
The other Justices concurred.